DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 3/4/2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 contains the trademark/trade name “spiker peening”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a needle peening and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent Publication No. 2018/0203432) in view of Forgues et al. (U.S. Patent No. 7,954,348).
Regarding Claim 1, Walker teaches an automated polishing method comprising the steps of: 
providing, adjacent a surface of a workpiece (Fig. 1, 5), a robotic arm (Fig. 1, 700) having a tool (Fig. 1, 8) attached thereto; 
defining a surface area (Fig. 3, 303) of the surface of the workpiece (Fig. 1, 5); 
calculating a tool path (Fig. 3, 305) for the tool over the surface area ([0048]), the path (Fig. 3, 305) substantially covering the surface area (Fig. 3, 303) ([0049]) and comprising a sequence of movement patterns (Fig. 4a, a pattern of tool path (401)) ([0057]: a non-periodic pattern), wherein a geometric variable of one or more of the movement patterns is modified using an output of a random number generator ([0084]: next tool-path point is based on rules and a random number generator); and controlling the robotic arm to move the tool over the surface of the workpiece to follow the path ([0040]).
Walker does not explicitly teach that the apparatus comprises a peening tool, however, it teaches that the apparatus can be used to harden the surface of workpiece. ([0140])
	Forgues teaches that peening process results in the surface being stronger (Col. 1, lines 14-26) and furthermore, it is old and well known in the art to implement a peening process to harden a surface of workpiece.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Walker to include a peening tool of Forgues in order to use the apparatus to harden the surface of a workpiece.
	Regarding Claim 2, Walker/Forgues teach the automated peening method according to claim 1, further comprising: indicating a point ([0084]: starting point) on the surface of the workpiece; and 
setting an initial peening point based on the indicated point ([0084]).
Although Walker/Forgues do not explicitly teach centering the peening area on the indicated point, Walker teaches that the tool-path generator (1301) uses rules within the rules database to identify an appropriate starting point.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a desired starting point including a center of the peening area based on the rules database since the subsequent tool path can move in any random direction from the central starting point without crossing any perimeter of the predefined peening surface.
Regarding Claim 7, Walker/Forgues teach the automated peening method according to claim 1, wherein one or more of the movement patterns comprises a spiral (Walker [0004]: spiral tool-path).
Regarding Claim 8, Walker/Forgues teach the automated peening method according to claim 1, wherein each movement pattern (Walker Fig. 4a, pattern of tool path (401)) comprises one or more legs (Walker Fig. 4a, segments of tool path (401) between two tool-path points (TPi) extending between waypoints (Walker Fig. 4a, TPi), wherein the geometric variable is a linear displacement ([0083]: straight line) between a waypoint of the movement pattern (Walker Fig. 4a, TP2) and a preceding waypoint (Walker Fig. 4a, TP1) of the movement pattern, or of a previous movement pattern.
Regarding Claim 10, Walker/Forgues teach the automated peening method according to claim 1, wherein the peening tool is a flapper peening tool (Forgues Fig. 1, 18).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent Publication No. 2018/0203432) in view of Forgues et al. (U.S. Patent No. 7,954,348), as applied to Claim 2, and further in view of Lee et al. (U.S. Patent No. 7,467,449).
Regarding Claim 3, Walker/Forgues teach the automated peening method according to claim 2, but, do not explicitly teach wherein the step of indicating a point on the surface of the workpiece comprises directing a point of laser light onto the surface of the workpiece.
Lee teaches the step of indicating a point (Fig. 2, 32) on the surface of the workpiece (Fig. 2, 26) comprises directing a point of laser light (laser beam) onto the surface of the workpiece. (Col. 4, lines 1-14, Col. 4, line 61-Col. 5, line 3, Claim 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a laser positioning device of Lee on the apparatus of Walker in order to easily align the tool with the workpiece as suggested in Lee Col. 2, lines 6-25.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent Publication No. 2018/0203432) in view of Forgues et al. (U.S. Patent No. 7,954,348), as applied to Claim 2, and further in view of Hildebrand et al. (U.S. Patent No. 5,338,915).
Regarding Claim 4, Walker/Forgues teach the automated peening method according to claim 2, but, do not explicitly teach wherein the peening path comprises multiple returning passes over the surface, each returning pass comprising a forward section corresponding to cumulative travel of the peening tool along a first vector over the surface, and a return section corresponding to cumulative travel of the peening tool along a second vector over the surface, the second vector being opposite the first vector.
Hildebrand teaches the laser path (Fig. 1A, 2) comprises multiple returning passes (Fig. 1A, parallel straight line segments of path (2), each extending the entire length of the surface) over the surface (Fig. 1A, 1), each returning pass (Fig. 1A, a pair of two adjacent line segments of path (2)) comprising a forward section (Fig. 1A, top line segment of path (2)) corresponding to cumulative travel of the laser along a first vector (Fig. 1A, a vector pointing right direction) over the surface, and a return section (Fig. 1A, second top line segment of path (2)) corresponding to cumulative travel of the laser along a second vector (Fig. 1A, a vector pointing left direction) over the surface (Fig. 1A, 1), the second vector being opposite the first vector (Col. 4, lines 26-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the path of Hildebrand in the peening method of Walker/Forgues in order to implement a peening process in a way that is fast and technically simple as suggested in Hildebrand Col. 1, lines 42-46.
Regarding Claim 5, Walker/Forgues/Hildebrand teach the automated peening method according to claim 4, wherein the forward section comprises a repeating sequence (Hildebrand Col. 4, lines 32-55) of a first movement pattern (Hildebrand Fig. 1C, 7) and the return section comprises a repeating sequence (Hildebrand Col. 4, lines 32-55) of a second movement pattern (Hildebrand Fig. 1C, 7). (Hildebrand Col. 4, lines 32-35: a sequence of forming a point (3), circular surface area (5), and tracking point (6) is repeated.)

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5/6/2022